Order entered March 24, 2014




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-01658-CV

                                SULMA GONZALES, Appellant

                                             V.

          THE DALLAS COUNTY APPRAISAL DISTRICT, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09665

                                         ORDER
       We GRANT the March 19, 2014 motion of the Dallas County District Clerk for an

extension of time to file the clerk’s record. The clerk’s record shall be within THIRTY DAYS

of the date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE